DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Benefit of domestic priority having an earliest filing date of 30MAY2018 under 35 U.S.C. 120, 121, or 119e is acknowledged.
Specification
The disclosure is objected to because of the following informalities:
P6/L20-21: “U.S. Patent No. 6,080,291, issued on July 18, 2000, to Yoshie Akai et al., discloses a waste processing method and apparatus” should be corrected to - - U.S. Patent No. 6,090,291, issued on July 18, 2000, to Yoshie Akai et al., discloses a waste processing method and apparatus - -.
P10/L4-5: “West German Patent No. 25 549 5752, published on May 18, 1977, to Georg Lippe, discloses recovery of waste rubber from pneumatic tyres” should be corrected to - - West German Patent No. DE 2549752, published on May 18, 1977, to Georg Lippe, discloses recovery of waste rubber from pneumatic tyres - -.
Note that correction of typos is not new matter. Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
a shredder in claim 1
a freezer in claim 1
a reactor in claim 1
a plurality of sets of vertically arranged nets, spaced horizontally in claim 11
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means that is coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitation(s) are:
means for closing the net
means for raising the net after it has been closed in claim 6.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 1 line(s) 2 sets forth the limitation “the surface and subsurface of a body of water” preferably should be corrected to - - a surface and subsurface of a body of water - -. 
Claim 10 line(s) 4-5 sets forth the limitation “and and the net” which preferably should be corrected to - - and 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 line(s) 2 sets forth the limitation “a vessel equipped to collect waste material from the surface and subsurface of a body of water”. It is unclear whether “vessel” refers to a boat or a container. Furthermore, it is unclear what structure is required that enables the vessel to perform the claimed function.
Claims 1-20 utilizes “can” language. It is unclear whether the limitations following “can” are optional or required limitations.
Regarding claim 4, it is unclear what structure is required that enables the nets to perform the claimed functions. No specific structure is claimed that makes the net able to be sunk no more than five meters and closed and raised to allow fish to escape, while capturing floating plastic.
Regarding claim 6, it is unclear whether a plurality of nets is claimed or a single net with varying mesh sizes arranged vertically are claimed. Thus the claim scope is unclear. See e.g. Fig. 22.
Claim 6 line(s) 3 sets forth the limitation “the largest mesh size”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 line(s) 3-4 sets forth the limitation “the smallest mesh size”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the claim limitations “means for closing the net” and “means for raising the net after it has been closed” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No structure is cited in the specification or drawings. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 7, the claim reads like a method claim. It is unclear what structure is further limiting the apparatus and thus the claim scope is unclear.
Claim 7 line(s) 2-3 sets forth the limitation “the nets having larger mesh sizes” and “nets having smaller mesh sizes”. There are insufficient antecedent bases for these limitations in the claim.
Claim 8 line(s) 2 sets forth the limitation “the largest mesh size” and “the smallest mesh size”. There are insufficient antecedent bases for these limitations in the claim.
Claim 9 line(s) 2 sets forth the limitation “the edges of the nets have an angle of inclination from the top to the bottom of the nets of not more than twenty-five degrees before they are closed”. The claim scope cannot be ascertained as it is unclear what the actual angle of the nets is, because the angle is modified by a method of “before they are closed”, which implies a range of angles as the nets are closed.
Claim 10 line(s) 4-5, sets forth the limitation “the top of the net is closed faster than its bottom; and and the net is then closed and raised”. These limitations read like a method claim. It is unclear what structure is further limiting the apparatus and thus the claim scope is unclear.
Claim 13 line(s) 1 sets forth the limitation “the interacting screws”. There is insufficient antecedent basis for this limitation in the claim. Perhaps the Applicant intended claim 13 to be dependent on claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7,9-11,16,18,20 are rejected under 35 U.S.C. 103 as being unpatentable over KRUESI (US 20040253166) in view of LIPPE (DE 2549752), LEBRETON 2017 “River plastic emissions to the world’s oceans”, and PASCHEN (DE 10117598).
Regarding claim 1, KRUESI teaches a method to recapture energy from organic waste (title) including an apparatus of waste management, comprising:
a waste material shredder (par. [0015]; e.g. Example 1); and
a carbon-oxide gas reactor (abstract; e.g. Example 1) capable of allowing the waste material to react with carbon oxide gas at a temperature at or above 400ºC.
Note that the method of operation or material worked upon does not impart a structure to the device as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
KRUESI does not teach a dryer, a freezer, and pulverizer. However, LIPPE teaches recovering waste rubber from tyres - by disintegrating classifying and deep freezing in successive repeated stages to remove metallic parts (title, Figs.; see translation) including an apparatus of waste management, comprising:
a shredder (P9/last paragraph; Fig. 3 #103);
a dryer (P6/sixth full paragraph; Fig. 2 #26);
a freezer capable of cooling the waste material to a temperature at or below minus 50ºC in a chamber; (abstract; Fig. 3 #108); and,
a pulverizer (hammer mill; Fig. 3 #109) capable of maximizing the ratio of the surface area to volume, and the ratio of surface area to mass, of particles of the waste material.
LIPPE teaches that transforming the waste material into powder will improve chemical reactions and processing (P3/last paragraph-P4/third full paragraph; P9/fourth full paragraph). KRUESI notes also that waste of small size can increase the speed and efficiency of the reaction (par. [0015]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the apparatus of KRUESI with a dryer, a freezer, and pulverizer as taught by LIPPE in order to improve the conversion of organic waste. The references are combinable, because they are in the same technological environment of waste processing. See MPEP 2141 III (A) and (G).
KRUESI does not specify how the waste material is collected. However, LEBRETON teaches that plastics waste has become a major concern especially in the marine environment (abstract) and that buoyant and non-buoyant plastic waste predominantly starts as a land-based source feeding into bodies of water such as rivers and oceans (P2/first-second full paragraphs;  P3/second full paragraph).
PASCHEN teaches a vessel (Fig. 4 #40) and a net (Fig. 4 #10) used for collecting flat objects made of foamed plastic and saturated with contamination substances from a body of water comprises a catching net part, sink lines and float lines (title, Figs. see translation). The ship or vessel is capable of collecting waste material from the surface and subsurface of a body of water.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the apparatus of KRUESI to include a vessel for collecting the plastic waste material from the surface or subsurface of a body of water as known places where a plethora of plastic waste may accumulate (LEBRETON). The references are combinable, because they are in the same technological environment of waste processing. See MPEP 2141 III (A) and (G).
Regarding claims 2-3, the method of operation or material worked upon does not impart a structure to the device as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Regarding claim 4, PASCHEN teaches the net has sink lines and float lines (abstract) and thus the net is capable of reaching a certain depth. It is obvious to optimize the net to reach and be stable at a certain depth under operation in order to collect the desired materials.
The depth has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 5, PASCHEN teaches floatation devices (e.g. Figs. 1-3 #21,22,33,36) capable of keeping edges of the nets at the surface of the body of water, with gaps between the floatation devices through which fish are capable of swimming (par. [0024,0026]).
Regarding claims 6-7,9-10, PASCHEN teaches there are a plurality of the nets, having varying mesh sizes (see Fig. 2), arranged vertically in order of mesh size, with the net having the largest mesh size (e.g. Fig. 2 #13) at the top, and the net having the smallest net size (e.g. Fig. 2 #14) at the bottom (large net is top side, small net is bottom side; see also flat net of Fig. 4).
Regarding means for closing and raising including the angle, that is an intended use and does not further limit the structure of the nets.
Regarding claim 11, PASCHEN teaches there are a plurality of sets of vertically arranged nets, spaced horizontally (Figs. 5-6).
Regarding claim 16, LIPPE teaches a pulverizer that generates sound waves (P4/fourth full paragraph).
Regarding claim 18, LIPPE teaches magnets capable of separating metal from the waste material (P3/L2-3).
Regarding claim 20, KRUESI does not specify a storage space; however, it is obvious to one having ordinary skill in the art to provide a storage space for the material that has been processed, because the material has to be stored somewhere for use.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over KRUESI (US 20040253166) in view of LIPPE (DE 2549752), LEBRETON 2017 “River plastic emissions to the world’s oceans”, PASCHEN (DE 10117598), and HOEH (US 4219291).
Regarding claims 12-13, KRUESI does not teach interacting screws. However, HOEH teaches a segmented helical rotary cutter (title, Figs.) capable of pulverizing (C3/L30-32) comprising interacting screws (Fig. 1 #14) that rotate (C2/L62-65). As the discs are removable and replaceable, it is obvious that the screws would also be extendable and retractable to facilitate repair or replacement (C2/L9-14).
HOEH teaches the rotary cutter advantageously provides a device that is simple to manufacture and durable and efficient in operation of plastic materials (C1/L16-22,46-52).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the apparatus of KRUESI with a pulverizer having interacting screws as taught by HOEH in order to comminute material in a simple and durable device. The references are combinable, because they are in the same technological environment of plastics processing. See MPEP 2141 III (A) and (G).
Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over KRUESI (US 20040253166) in view of LIPPE (DE 2549752), LEBRETON 2017 “River plastic emissions to the world’s oceans”, PASCHEN (DE 10117598), and SCHENCK (US 2471043).
Regarding claim 14, KRUESI does not teach the pulverizer has knife-edged screens. However, SCHENCK teaches treating waste rubber (title, Figs.) including a pulverizer that has knife-edged screens (Figs. 4-5; C1/L7-21,C2/L51-54), which operates at low temperatures, avoids overheating the material undergoing mechanical treatment and improves pneumatic separation for greater efficiency (C1/L22-29).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify KRUESI’s apparatus to including knife-edged screens for the purpose of improving commutation and separation efficiency. The references are combinable, because they are in the same technological environment of waste processing. See MPEP 2141 III (A) and (G).
Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over KRUESI (US 20040253166) in view of LIPPE (DE 2549752), LEBRETON 2017 “River plastic emissions to the world’s oceans”, PASCHEN (DE 10117598), and KHOMERIKI (US 3398902).
Regarding claim 17, KRUESI does not teach an electromagnetic ball mill. However, KHOMERIKI teaches an electromagnetic ball mill (title, Figs.) including metal balls or bodies (abstract) moved by electromagnets (C1/L27-29). The device provides for high productivity, good operational characteristics, and low specific consumption of electric energy (C2/L14-19).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the apparatus of KRUESI with an electromagnetic pulverizer as taught by KHOMERIKI for its energy efficiency and poroductivity. The references are combinable, because they are in the same technological environment of materials processing. See MPEP 2141 III (A) and (G).
Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over KRUESI (US 20040253166) in view of LIPPE (DE 2549752), LEBRETON 2017 “River plastic emissions to the world’s oceans”, PASCHEN (DE 10117598), and KARRA (US 4671464).
Regarding claim 19, KRUESI does not teach a pump; However, KARRA teaches an apparatus for energy efficient comminution (title, Figs.) including a conical crusher (abstract; Figs.) that produces a flaky crushed product (C5/L34-36) comprising a vacuum pump (C5/L67-C6/L3) capable of separating the crushed product, of which the device provides for a greater grinding efficiency (C6/L4-10).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the apparatus of KRUESI with an improved crusher with a vacuum pump as taught by KARRA in order to improve the crushing of organic waste that improves energy efficiency and conversion of organic waste. The references are combinable, because they are in the same technological environment of materials processing. See MPEP 2141 III (A) and (G).
Allowable Subject Matter
The prior art neither teaches, suggests, nor makes obvious to one having ordinary skill in the art an apparatus for waste management having the combination of claimed elements including:
a vessel having one or more nets with a largest mesh size of 5 cm and a smallest mesh size of 20 microns;
a pulverizer having knife-edged screens with multiple horizontal knife edges, and multiple vertical knife edges, at right angles.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777